Name: Commission Regulation (EEC) No 1349/87 of 15 May 1987 amending Regulation (EEC) No 1913/69 on the granting and the advance fixing of the export-refund on cereal-based compound feedingstuffs and repealing Regulation (EEC) No 600/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 127/14 Official Journal of the European Communities 16 . 5 . 87 COMMISSION REGULATION (EEC) No 1349/87 of 15 May 1987 amending Regulation (EEC) No 1913/69 on the granting and the advance fixing of the export-refund on cereal-based compound feedingstuffs and repealing Regulation (EEC) No 600/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2) and in particular Articles 12 (2) and 16 (6) thereof, Having regard to Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 944/87 (4), and in particular Articles 7 and 8 thereof, Article 1 Regulation (EEC) No 1913/69 is hereby amended as follows : 1 . Article 1 (b) is replaced by the following : '(b) the average of the import levies for the most commonly used basic cereals, calculated for the first 25 days of the previous month and adjusted on the basis of the corresponding threshold price in force during the current month' 2 . Article 3 is replaced by the following : 'Article 3 In accordance with Article 8 (2) of Regulation (EEC) No 27A3175, where the export refund is fixed in advance, it shall be adjusted in line with any adjust ­ ment in the threshold price for the cereal or cereals taken into account in the calculation of the export refund, between the date of advance fixing and the date of export, multiplied by the coefficient in column 2 of the table in the Annex which corresponds to the cereal products content of the compound feedingstuffs for which the export refund has been fixed in advance.'. Whereas Article 1 of Commission Regulation (EEC) No 1913/69 Q, as last amended by Regulation (EEC) No 537/83 (*), among various elements to be considered in the calculation of the export refund for cereal-based compound feedingstuffs, includes the average of the import levies for maize during the first 25 days of the previous month ; whereas it is more appropriate to take into account the average of the import levies for the most commonly used basic cereals and not only those for maize in view of market realities ; Whereas Article 3 of Regulation (EEC) No 1913/69 provides that where the export refund is fixed in advance it must be adjusted in line with any adjustment in the threshold price for maize ; whereas following the amend ­ ment of Article 8 of Regulation (EEC) No 2743/75 it is necessary to amend the said Article ; Article 2 Regulation (EEC) No 600/87 is hereby repealed . Whereas the abovementioned amendment of Regulation (EEC) No 2743/75 obviates the need to continue the limi ­ tation on the validity of export licences imposed by Commission Regulation (EEC) No 600/87 Q ; whereas the latter Regulation should therefore be repealed ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139 , 24 . 5 . 1986, p. 29 . O OJ No L 281 , 1 . 11 . 1975, p. 60 . (4 OJ No L 90, 2 . 4 . 1987, p. 2 . 0 OJ No L 246, 30 . 9 . 1969 , p. 11 . Is) OJ No L 63, 9 . 3 . 1983, p. 10 . O OJ No L 58 , 28 . 2 . 1987, p. 46 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 16 . 5 . 87 Official Journal of the European Communities No L 127/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1987. For the Commission Frans ANDRIESSEN Vice-President